Citation Nr: 0823969	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral myopia 
claimed as left eye injury.

2.  Entitlement to service connection for depression, 
including as due to myopia/left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board notes that the veteran submitted a claim of 
entitlement to service connection for disabilities of the 
neck and chest by way of a September 2006 statement.  These 
issues have not been adjudicated by the RO.  Consequently, 
the issues of service connection for disabilities of the neck 
and chest are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran's myopia preexisted entry into service.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's preexisting myopia did not increase beyond its 
natural progression during service.

3.  The veteran does not have depression that is attributable 
to military service, or was caused or made worse by service-
connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's myopia is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

2.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service; depression is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this regard, through a 
June 2004 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claims 
for service connection on a direct basis.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also finds that the notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the June 2004 letter did not advise the 
veteran of how to substantiate a claim for service connection 
on a secondary basis.  The U.S. Court of Appeals for the 
Federal Circuit recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
In this case, the RO considered the secondary service 
connection claim and essentially informed the veteran of the 
basis of that denial an August 2006 supplemental statement of 
the case.  The Board believes that a reasonable person would 
have understood what was needed to establish service 
connection on a secondary basis, and the veteran was also 
afforded ample opportunity to such submit information.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the notice 
error did not affect the essential fairness of the 
adjudication.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims on appeal, as discussed in more 
detail below, the record is absent for credible lay or 
medical evidence that the veteran's claimed disabilities are 
associated with any events, injuries, or diseases that 
occurred in service or to a service-connected disability.  
Thus, the Board finds that an examination is not necessary in 
this instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The veteran claims that he has left eye blindness as a result 
of a blow to the head during military service and depression 
related to his left eye blindness.

The veteran's service treatment reports (STRs) reveal that 
the veteran had distant vision of 20/100 in the right eye 
corrected to 20/20 and 20/400 in the left eye left corrected 
to 20/200 at his entrance examination dated in August 1969.  
He was found to be fit for duty at that time.  At a Medical 
Board examination dated in January 1970 the veteran's distant 
vision was 20/400 corrected to 20/20 in the right eye and 
20/1600 in the left eye corrected to 20/400.  The veteran was 
diagnosed with myopia of both eyes, left greater than right 
and refractive amblyopia in the left eye.  A Medical Board 
proceeding determined that the veteran was unfit for 
induction but fit for retention.  The Medical Board found 
that the veteran's condition existed prior to service (since 
childhood), was not caused incident to service, and was not 
aggravated by active duty.  The STRs do not document 
treatment for a head injury or any psychiatric disability.  
The August 1969 entrance examination and the January 1970 
Medical Board examination revealed normal psychiatric 
evaluations.   

Associated with the claims file are VA treatment records 
dated from March 1974 to May 1974.  The veteran was admitted 
for alcohol addiction and a history of drug dependence.  

Associated with the claims file is a letter from the State of 
Minnesota Department of Education Division of Vocational 
Rehabilitation dated in February 1977.  The veteran was noted 
to have been referred for vocational problems resulting from 
a back injury and/or blindness in his left eye.  

Associated with the claims is a treatment report from Mounds 
Park Hospital dated in January 1986 in which the veteran was 
diagnosed with ciliary spasms, anisometropia, and amblyopia.  

The veteran submitted a letter from R. Pelletier dated April 
1986 in which Dr. Pelletier diagnosed the veteran with 
amblyopia of the left eye, ciliary spasm, and bilateral 
lattice degeneration.

The veteran also submitted a letter from P. Sheridan, M.D., 
dated in October 2000 in which the veteran was noted to be 
scheduled for a foreign body sensation in his left eye.  The 
veteran reported pain that came and went for the past four 
years.  Dr. Sheridan noted that the veteran had a history of 
a total retinal detachment in the left eye with no light 
perception in that eye.  He said the veteran's eye was pre-
phthisical.  His right eye had 20/20 vision.  

Private treatment reports from the St. Paul Eye Clinic dated 
from February 2002 to August 2003 reveal a diagnosis of pre-
phthisis and ambloyopia in the left eye.

VA outpatient treatment reports dated from May 2004 to 
September 2004 reveal that the veteran was diagnosed with 
adjustment disorder with depressed mood and rule out presence 
of a psychotic disorder.  

Associated with the claims file is a letter from D. Nelson of 
the Downtown St. Paul Work Force Center dated in April 2005.  
Mr. Nelson reported that the veteran stated that he incurred 
blunt force trauma to the side of the head during military 
service.  He said the veteran was no longer able work in the 
field of truck driving because of neck injuries and blindness 
in his left eye.  

Associated with the claims file is a letter from J. Tierney 
dated in May 2005.  Dr. Tierney reported the veteran had been 
his patient since 1995 when he developed a retinal detachment 
in his left eye.  Dr. Tierney reported that surgery was 
unsuccessful and the veteran went on to lose all vision in 
his left eye.  He said he could not specifically relate the 
veteran's retinal detachment to any specific trauma, 
particularly trauma incurred during his military training in 
the 1960s, but there were some aspects of his retinal 
detachment that were compatible with previous old trauma so 
that it is possible that such a relationship exists.  

Private treatment reports from Occupation and Environmental 
Medicine Ramsey Clinic dated in July 2005 reveal diagnoses of 
blindness in the left eye and depression among other things.  

Associated with the claims file are private treatment reports 
from Health Partners dated from March 2005 to January 2006 
and Regions Hospital dated from July 2005 to January 2006.  
Some of the records appear to be duplicative of each other.  
The records reveal diagnoses of recurrent moderately severe 
major depression, depression related to a medical condition, 
blindness in the left eye since 1995, myopia, and presbyopia.  

Also associated with the claims file is a letter from 
Prodigal House, Inc., dated in May 2006.  The letter 
indicated that there were no records of the veteran's stay in 
1973 because files are not retained more than seven years.  

Associated with the claims file is a July 2006 letter from 
St. Paul Radiology.  The letter indicated that there were no 
treatment records available for the time period from January 
2005 to December 2005.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Eye Disability

All veterans are taken to have been in sound condition when 
examines, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

Generally, veterans are presumed to have entered the service 
in sound condition.  This presumption of soundness applies to 
situations in which a disability or disease that was not 
noted on the entrance report is discovered later.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).   To rebut the 
presumption of sound condition, the evidence must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 U.S.C. § 1111; 38 
C.F.R. § 3.306(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).  The Court has held that the 
presumption of soundness may only be rebutted where there is 
clear and unmistakable evidence that the condition both 
preexisted service and was not aggravated by service.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In this case, the veteran's entrance examination did not note 
the existence of any eye disorder.  However, there is clear 
and unmistakable evidence that the veteran's myopia 
preexisted his military service.  The January 1970 Medical 
Board proceeding found that the veteran's condition existed 
prior to service and that the veteran was not fit for 
induction but was fit for retention.  The Board finds that 
there exists clear and unmistakable evidence that the 
veteran's myopia preexisted his military service.  However, 
the inquiry does not end here in order to rebut the 
presumption of soundness.  The Board must also consider the 
question of whether there is clear and unmistakable evidence 
that the veteran's preexisting myopia was not aggravated by 
his medical service.

Having reviewed the complete record, the Board finds that 
there is clear and unmistakable evidence that indicates that 
the veteran's myopia was not aggravated during service.  
There is no evidence to support the veteran's contention that 
he lost the vision in his left eye due to a blow to the head 
in service.  During service the veteran was not treated for a 
head injury.  Dr. Tierney reported the veteran had been his 
patient since 1995 when he developed a retinal detachment in 
his left eye and that surgery was unsuccessful and the 
veteran went on to lose all vision in his left eye.  He 
indicated that there were some aspects of the veteran's 
retinal detachment that were compatible with previous old 
trauma so that it is possible that such a relationship 
exists.  However, as noted, the STRs do not document that any 
such trauma occurred during the veteran's military service.  

Although the veteran has reported losing his vision after he 
sustained a blow to the head in-service, the Board finds this 
report not credible in light of the findings contained in the 
report of Medical Board proceedings at separation, which make 
no reference to any trauma in service.  The Board has 
considered the holding of the United States Court of Appeals 
for the Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  However, in this case, the record is 
not merely silent for any complaints or findings; rather, the 
service medical records show that he underwent extensive 
evaluation prior to separation specifically to determine the 
nature and etiology of his eye problems.  At that time, his 
disability was found to have preexisted service, and no 
reference was made to any specific injury or trauma in 
service.  There is no indication in those records that the 
veteran reported any worsening of his eye problems following 
any specific trauma, or that he challenged the conclusions of 
the Medical Board.  Therefore, the Board finds the recent 
reports of having lost vision following a sustained blow to 
the head are not credible.  Consequently, the Board further 
finds that any suggestion by Dr. Teirney that the evidence of 
an old trauma that he observed may be related to service has 
no probative value as it is based on an inaccurate factual 
premise.  

Thus, the only credible evidence of record on the matter of 
aggravation is the report of the Medical Board proceeding 
which found that the veteran's myopia existed prior to 
service, was not caused incident to service, and was not 
aggravated by service.  Accordingly, the Board concludes that 
there is clear and unmistakable evidence that the veteran's 
myopia both preexisted his military service and was not 
aggravated by his service.  

B.  Depression

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

The veteran's STRs do not document treatment for any 
psychiatric disability.  The September 1969 entrance 
examination report and the January 1970 Medical Board 
examination report revealed normal psychiatric examinations.  
The private and VA treatment reports associated with the 
claims file document treatment for depression and indicate 
that the veteran's depression is related to "a medical 
condition."  However, none of the veteran's medical records 
relate his depression to his period of military service.  
Even assuming the medical condition to which his depression 
was related is his myopia or blindness of the left eye, the 
veteran's myopia is not service-connected.    

In short, there is no competent evidence of depression during 
service and no competent evidence linking any current 
depression to service.  As noted, service connection for 
myopia/left eye injury is not warranted and consequently 
service connection for depression secondary to myopia/left 
eye injury is similarly not warranted.  The veteran has been 
diagnosed with depression, but there is no evidence linking 
any such disability to the veteran's military service.  
Consequently, the preponderance of the evidence is against 
the claim.

The Board notes that the veteran has alleged that his 
myopia/left eye injury and depression are related to service 
or, with regard to the issue of depression, to a service-
connected disability.  While the veteran is capable of 
providing information regarding the current symptoms related 
to his disabilities, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for myopia/left eye disability and 
depression.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).


ORDER

Entitlement to service connection for bilateral myopia 
claimed as left eye injury is denied.

Entitlement to service connection for depression, including 
as due to myopia/left eye injury is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


